
	

115 S3595 IS: Student Loan Repayment Acceleration Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3595
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude employer contributions to student loan
			 repayment from income, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Student Loan Repayment Acceleration Act.
		2.Exclusion for employer contributions to student loan repayment
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
					139H.Employer contributions to student loan repayment
 (a)In generalGross income of an employee shall not include any qualifying student loan payment. (b)Qualifying student loan paymentFor purposes of this section—
 (1)In generalIn the case of an individual, the term qualifying student loan payment means any payment or contribution made by the individual's employer in repayment of a qualified education loan (as defined in section 221(d)(1)) incurred to pay the higher education expenses of the individual, without regard to whether such payment is made as a match to payments made by the individual, independently of any payments by the individual, or is determined in any other manner.
 (2)LimitationSuch term shall not include any such payments or contributions to the extent they exceed $10,000 during the taxable year.
							(c)Nondiscrimination rules
 (1)In generalRules similar to the rules of paragraphs (2), (3), and (4) of section 127(b) shall apply to any program or policy of an employer to provide qualifying student loan payments to employees of the employer. Subsection (a) shall not apply to any qualifying student loan payment made under a program or policy which does not satisfy such rules.
 (2)EligibilityFor purposes of the rules described in paragraph (1), an employee of an employer shall not be treated as ineligible to receive qualifying student loan payments under a program or policy of the employer solely because such employee does not have debt incurred under a qualified education loan (as defined in section 221(d)(1)).
 (d)Self-Employed individuals, etcFor purposes of this section— (1)EmployeeThe term employee includes, for any year, an individual who is an employee within the meaning of section 401(c)(1).
 (2)EmployerAn individual who owns the entire interest in an unincorporated trade or business shall be treated as the individual's own employer. A partnership shall be treated as the employer of each partner who is an employee within the meaning of paragraph (1)..
			(b)Conforming amendments
 (1)Paragraph (7) of section 127(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (7)Denial of double benefitNo deduction, credit, or exclusion shall be allowed to the employee under any other section of this chapter for any amount excluded from income by reason of this section, including the amount of any qualifying student loan payment which is excluded from income under section 139H..
 (2)Paragraph (1) of section 221(e) of such Code is amended by inserting , or for any amount for which an exclusion is allowable under section 139H before the period. (c)Exclusion of qualifying student loan payments from payroll taxes (1)In generalParagraph (20) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking or 132 and inserting 132, or 139H.
 (2)Federal unemployment taxParagraph (16) of section 3306(b) of such Code is amended by striking or 132 and inserting 132, or 139H. (d)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139G the following new item:
				Sec. 139H. Employer contributions to student loan repayment..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.  